Citation Nr: 1105867	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  07-36 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to an earlier effective date than September 28, 
2004, for a grant of service connection for prostate cancer 
residuals.

2.  Whether a rating reduction from 100 percent to zero percent 
effective January 1, 2005, for prostate cancer residuals was 
proper. 

3.  Entitlement to an initial compensable rating between 
January 1, 2005, and September 14, 2009, and an initial rating 
greater than 40 percent thereafter, for prostate cancer 
residuals.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from January 1968 to August 1989, 
including in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California, which granted the Veteran's claim of service 
connection for prostate cancer residuals and assigned a zero 
percent rating effective September 28, 2004.

This matter also is on appeal of a September 2006 rating decision 
in which the RO assigned a 100 percent rating effective 
September 28, 2004, and a zero percent rating effective 
January 1, 2005, for the Veteran's service-connected prostate 
cancer residuals following surgery.  See 38 C.F.R. § 4.115b, 
Diagnostic Code (DC) 7528 (2010).

In December 2009, the RO assigned a 40 percent rating for the 
Veteran's service-connected prostate cancer residuals effective 
September 14, 2009.  The Veteran has continued to disagree with 
the initial ratings assigned for his service-connected prostate 
cancer residuals.

The issue of entitlement to service connection for 
depression, including as secondary to service-connected 
prostate cancer residuals, has been raised by the record 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  The Veteran filed this claim on a 
signed VA Form 21-4138 which was date-stamped as received 
by the RO in Wichita, Kansas, on November 29, 2010.  
Therefore, the Board does not have jurisdiction over this 
claim and it is referred to the AOJ for appropriate 
action.  

As will be explained below in greater detail, the Board finds 
that the rating reduction from 100 percent to zero percent 
effective January 1, 2005, for prostate cancer was improper and 
is now void.  Therefore, this rating reduction claim must be 
remanded for adjudication in accordance with the proper 
procedures for rating reductions.  See generally 38 C.F.R. 
§ 3.105(e) (2010).  The rating reduction claim and the issue of 
entitlement to an initial compensable rating between January 1, 
2005, and September 14, 2009, and an initial rating greater than 
40 percent thereafter, for prostate cancer residuals, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for additional development.  VA will notify the 
Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for 
prostate cancer residuals was date-stamped as received by the RO 
on September 28, 2004.

2.  Service connection is in effect for prostate cancer residuals 
evaluated as 100 percent disabling effective September 28, 2004, 
zero percent disabling effective January 1, 2005, and as 
40 percent disabling effective September 14, 2009.

3.  There is no communication in the claims file dated prior to 
September 28, 2004, which could be construed as indicating intent 
to file a claim of service connection for prostate cancer 
residuals.

4.  In September 2006, the RO reduced the disability rating from 
100 percent to zero percent effective January 1, 2005, for the 
Veteran's service-connected prostate cancer residuals.

5.  The Veteran was not given notice of the proposed reduction in 
the disability rating assigned for his service-connected prostate 
cancer from 100 percent to zero percent effective January 1, 
2005, a 60-day period to appeal the proposed reduction, or an 
opportunity for a pre-determination hearing on the proposed 
rating reduction.




CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 28, 
2004, for an award of service connection for prostate cancer 
residuals have not been met.  38 U.S.C.A. §§ 5101(a), 5110, 5111 
(West 2002 & Supp. 2010); 38 C.F.R. §§  3.1(q), 3.31, 3.105(a), 
3.151(a), 3.400 (2010).

2.  The rating reduction from 100 percent to zero percent 
effective January 1, 2005, for prostate cancer residuals was 
improper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5112(b)(6) (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.103(b)(2), 3.105(e), 3.159, 
4.1, 4.7, 4.115b, Diagnostic Code (DC) 7528 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  As will be 
explained below, the Board finds that the rating reduction from 
100 percent to zero percent effective January 1, 2005, for 
prostate cancer residuals was improper.  Because the disability 
rating assigned for service-connected prostate cancer residuals 
was reduced improperly, rendering the rating reduction void, and 
because this claim is being remanded for adjudication in 
accordance with the proper procedures for rating reductions, the 
Board also finds that no further discussion of the VCAA is 
necessary with respect to this claim.

With respect to the Veteran's earlier effective date claim for 
prostate cancer residuals, the Board notes that this claim is a 
"downstream" element of the RO's grant of service connection 
for this disability in the currently appealed rating decision.  
For such downstream issues, notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159 is not required in cases where such notice 
was afforded for the originating issue of service connection.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that 
once service connection is granted, the claim is substantiated, 
additional notice is not required, and any defect in the notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In 
September 2004, VA notified the Veteran of the information and 
evidence needed to substantiate and complete his claim, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  This 
letter also noted other types of evidence the Veteran could 
submit in support of his claim.  The Veteran further was informed 
of when and where to send the evidence.  After consideration of 
the contents of this letter, the Board finds that VA has 
satisfied substantially the requirement that the Veteran be 
advised to submit any additional information in support of his 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Although the Veteran was not provided with Dingess-compliant 
notice in this case, as will be explained below in greater 
detail, the evidence does not support assigning an effective date 
earlier than September 28, 2004, for prostate cancer residuals.  
Thus, any failure by the RO to provide notice as to the 
disability rating under the VCAA cannot be considered prejudicial 
to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claimant also has had the opportunity to submit 
additional argument and evidence and to participate meaningfully 
in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out 
that the Court held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Here, notice as to what is required to substantiate 
the Veteran's claim was issued in September 2004 prior to the 
currently appealed rating decision issued in April 2005.  Because 
the Veteran was fully informed of the evidence needed to 
substantiate his claim, any failure of the RO to notify the 
Veteran under the VCAA cannot be considered prejudicial.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the RO and the 
Board, although he declined to do so.  It appears that all known 
and available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claims file; the 
Veteran has not contended otherwise.  The Veteran also does not 
contend, and the evidence does not show, that he is in receipt of 
Social Security Administration (SSA) disability benefits such 
that a remand to obtain his SSA records is required.

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There 
is no duty to provide an examination or a medical opinion in this 
case because such evidence would not be relevant to the earlier 
effective date claim on appeal.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA.

Earlier Effective Date Claim

The Veteran contends that he is entitled to an effective date 
earlier than September 28, 2004, for the grant of service 
connection for prostate cancer residuals.  He specifically 
contends that the appropriate effective date for his service-
connected prostate cancer residuals is in July 2004 when he 
mailed his claim for VA benefits to the VA Medical Center in 
Fresno, California.  He essentially contends that VA lost his 
original claim and he is entitled to an earlier effective date on 
the date when he contends that his original claim was filed.

In general, except as otherwise provided, the effective date of 
an evaluation an award of pension, compensation or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  For claims of entitlement to service connection the 
effective date will be the day following separation from active 
service or date entitlement arose if the claim is filed within 
one year of discharge from service, otherwise the effective date 
is the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2010).

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 
(1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any 
communication indicating an intent to apply for a benefit under 
the laws administered by the VA may be considered an informal 
claim provided it identifies, but not necessarily with 
specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To 
determine when a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 
134 (1992).  Upon receipt of an informal claim, if a formal claim 
has not been filed, the RO will forward an application form to 
the claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date it 
was sent, the RO will consider it filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 3.155 (2010).

The Board finds that the preponderance of the evidence is against 
assigning an effective date earlier than September 28, 2004, for 
an award of service connection for prostate cancer residuals.  
The Veteran's original service connection claim was filed on a VA 
Form 21-526, "Veteran's Application for Compensation And/Or 
Pension," which was date-stamped as received by the RO in 
Oakland, California, on September 28, 2004.  The Board notes that 
this form was signed by the Veteran and dated on June 11, 2004.  
This form was date-stamped as received by the RO in Los Angeles, 
California, on October 20, 2004.  There is nothing in the 
Veteran's claims file dated prior to September 28, 2004, 
concerning any VA claim.  The VA Form 21-526 is the first 
document in the Veteran's claims file.

The next relevant correspondence occurred when private medical 
records from Urology Associates of San Luis Obispo, California, 
were date-stamped as received by the RO on March 8, 2005.  These 
records showed that the Veteran had been diagnosed as having 
prostate cancer following a positive biopsy in April 2004.  They 
also showed that the Veteran had a laparoscopic radical 
prostatectomy in June 2004, experienced a successful recovery, 
and was doing very well by January 2005.

The next relevant correspondence occurred when the Veteran filed 
a letter disagreeing with the effective date of September 28, 
2004, assigned for the award of service connection for prostate 
cancer residuals.  This letter was dated on May 23, 2005, and 
date-stamped as received by the RO on May 27, 2005.  The Veteran 
explained in this letter that he had filed a claim at the VA 
Medical Center in Fresno, California, in July 2004.  He also 
explained that he had contacted this facility several weeks after 
he had filed his claim there and was informed by a patient 
affairs representative that it should have been filed at a VA 
Regional Office.  

There is no indication in the claims file that the Veteran filed 
a claim of service connection for prostate cancer residuals prior 
to September 28, 2004.  Indeed, it appears that the Veteran first 
sought compensation for his service-connected prostate cancer 
residuals on that date.  It also appears that this was the 
Veteran's first VA claim as there is nothing in the claims file 
dated prior to that date concerning any claim for VA 
compensation.  Although the Veteran dated his VA Form 21-526 on 
June 11, 2004, this form was not received by VA until 
September 28, 2004.  As outlined above, the first competent 
evidence that the Veteran experienced prostate cancer was not 
received by VA until March 2005 several months after he filed his 
claim.  Thus, the competent evidence does not demonstrate that 
the Veteran is entitled to an effective date earlier than 
September 28, 2004, for the award of service connection for 
prostate cancer residuals.  

The Board observes that the laws and regulations governing 
effective dates are clear.  For claims of entitlement to service 
connection the effective date will be the day following 
separation from active service or date entitlement arose if the 
claim is filed within one year of discharge from service; 
otherwise, the effective date is the date of receipt of claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2010).  The evidence of record demonstrates 
that VA received the Veteran's claim of service connection for 
prostate cancer residuals on September 28, 2004, which is more 
than one year after separation from service.  The Veteran has not 
identified or submitted any evidence demonstrating his 
entitlement to an earlier effective date than September 28, 2004, 
for service-connected prostate cancer residuals.  Thus, the Board 
finds that the criteria for assigning an effective date earlier 
than September 28, 2004, for an award of service connection for 
prostate cancer residuals are not met.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Rating Reduction Claim

The Veteran also contends that the reduction from 100 percent to 
zero percent effective January 1, 2005, for service-connected 
prostate cancer residuals was improper.  As noted above, in April 
2005, the RO granted service connection for prostate cancer 
residuals and assigned a zero percent rating effective 
September 28, 2004.  In September 2006, the RO assigned a 
100 percent rating effective September 28, 2004, and a zero 
percent rating effective January 1, 2005, for service-connected 
prostate cancer residuals.

The Board notes that, under 38 C.F.R. § 3.103(b)(2), no award of 
compensation will be reduced unless the beneficiary is notified 
of such adverse action and has been provided a period of 60 days 
to submit evidence showing that the adverse action should not be 
taken.  38 C.F.R. § 3.103(b)(2) (2010).  

For rating reductions of VA compensation, under 38 C.F.R. 
§ 3.105(e), where a lower rating would result in a reduction of 
discontinuance of compensation payments, as in this case, a 
rating proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  The beneficiary 
will be notified at his latest address or record of the proposed 
rating reduction and furnished detailed reasons for this action.  
He or she also will be given 60 days to present additional 
evidence why the proposed rating reduction should not be 
implemented and to show that compensation payments should 
continue at their current level.  Final rating action will be 
taken and the award will be reduced or discontinued effective the 
last day of the month in which a 60-day period from the date of 
notice to the beneficiary of the final rating action has expired.  
See 38 C.F.R. § 3.105(e) (2010).  The beneficiary also will be 
informed that he or she will have an opportunity for a pre-
determination hearing concerning the proposed rating reduction 
provided that any hearing request is received by VA within 
30 days from the date of the notice.  See 38 C.F.R. § 3.105(i) 
(2010).

The Board finds that the evidence supports a finding that the 
rating reduction from 100 percent to zero percent effective 
January 1, 2005, for service-connected prostate cancer residuals 
was improper.  The Veteran has contended that the RO improperly 
reduced the disability rating assigned for his service-connected 
prostate cancer residuals because it failed to follow the 
procedures for rating reductions outlined in 38 C.F.R. 
§ 3.105(e).  The Board agrees with the Veteran's argument as to 
the impropriety of the rating reduction in this case.  A review 
of the Veteran's claims file clearly shows that the RO failed to 
follow any of the procedures for rating reductions in VA 
compensation claims found in 38 C.F.R. § 3.103(b)(2) or in 
38 C.F.R. § 3.105(e).  See generally 38 C.F.R. §§ 3.103(b)(2), 
3.105(e) (2010).  The Veteran was not given notice of the 
proposed reduction in the disability rating assigned for his 
service-connected prostate cancer, a 60-day period to appeal the 
proposed reduction, or an opportunity for a pre-determination 
hearing on the proposed reduction.  See 38 C.F.R. §§ 3.105(e), 
(i) (2010).  Rather than providing any notice to the Veteran that 
the disability rating assigned for his service-connected prostate 
cancer residuals would be reduced, the RO simply reduced the 
100 percent rating to zero percent effective January 1, 2005, in 
the September 2006 rating decision.  The only notice that the 
Veteran received of the rating reduction for his service-
connected prostate cancer residuals was when he received a copy 
of the September 2006 rating decision.  

The Veteran also has contended that the rating reduction in this 
case was improper because the RO failed to follow the procedures 
found in 38 C.F.R. § 4.115b, DC 7528, for reducing disability 
ratings for prostate cancer.  See 38 C.F.R. § 4.115b, DC 7528 
(2010).  The Board again agrees with the Veteran's argument that 
the rating reduction in this case was improper because the RO 
failed to follow the procedures found in DC 7528.  DC 7528 
provides that any reduction in the disability rating assigned for 
prostate cancer from 100 percent "shall be subject to the 
provisions of § 3.105(e)."  Id. (Emphasis added).  There is no 
discretion in DC 7528 for the RO not to follow the procedures for 
rating reductions outlined in 38 C.F.R. § 3.105(e) when, as in 
this case, it reduced the disability rating assigned for the 
Veteran's service-connected prostate cancer residuals from 
100 percent.  This is so even when the reduction is imposed 
contemporaneous with the retroactive assignment of the 100 
percent rating, as in the instant case.  Rather than following 
the procedures in DC 7528 for reducing ratings for service-
connected prostate cancer or, more broadly, for compensation 
claims in 38 C.F.R. § 3.105(e), the RO appears to have relied on 
38 C.F.R. § 3.326(b) as support for its decision to reduce the 
disability rating assigned for the Veteran's service-connected 
prostate cancer residuals from 100 percent to zero percent 
effective January 1, 2005.  The Board notes in this regard that 
38 C.F.R. § 3.326(b) provides that any hospital report from a 
government or private institution which is otherwise adequate for 
rating purposes may be accepted for rating a claim without 
further examination.  See 38 C.F.R. § 3.326(b) (2010).  Relying 
upon the principals of 38 C.F.R. § 3.326(b) to rate the Veteran's 
service-connected prostate cancer residuals, the RO apparently 
accepted as a substitute for the "mandatory VA examination at 
the expiration of six months" imposed by Diagnostic Code 7528 
private medical records date-stamped as received in March 2005 as 
adequate medical evidence.  It appears that the RO reduced the 
disability rating assigned for the Veteran's service-connected 
prostate cancer residuals based on its review of this medical 
evidence and by relying on 38 C.F.R. § 3.326(b).  Given the non-
discretionary language concerning rating reductions found in 
DC 7528 and in 38 C.F.R. § 3.105(e), however, the Board finds 
that the RO's decision in this case to rely on 38 C.F.R. 
§ 3.326(b) rather than following the procedures for rating 
reductions in DC 7528 and in 38 C.F.R. § 3.105(e) constitutes 
reversible error.  Because the RO clearly failed to follow the 
procedures for rating reductions in this case, the Board finds 
that the reduction from 100 percent to zero percent effective 
January 1, 2005, for service-connected prostate cancer residuals 
was improper.  

The Board does not hold, nor does it intend to suggest, in this 
decision that the Veteran is entitled to restoration of a 
100 percent rating for service-connected prostate cancer 
residuals effective January 1, 2005.  Nor has the Board found 
that the Veteran is entitled to a 100 percent rating for service-
connected prostate cancer residuals effective from January 1, 
2005, through the date of this decision.  The Board's decision in 
this case is limited to finding that the rating reduction from 
100 percent to zero percent effective January 1, 2005, for 
service-connected prostate cancer was improper and is now void.  
The Board also finds that additional development is required 
before the rating reduction from 100 percent to zero percent for 
service-connected prostate cancer can be adjudicated in 
accordance with the proper procedures for rating reductions found 
in 38 C.F.R. § 3.105(e).  See 38 C.F.R. § 3.105(e) (2010).


ORDER

Entitlement to an effective date earlier than September 28, 2004, 
for the grant of service connection for prostate cancer residuals 
is denied.

The rating reduction from 100 percent to zero percent effective 
January 1, 2005, for prostate cancer residuals was improper and 
is now void.


REMAND

The Board observes that the Veteran's service-connected prostate 
cancer currently is evaluated as 100 percent disabling effective 
September 28, 2004, zero percent disabling effective January 1, 
2005, and as 40 percent disabling effective September 14, 2009, 
by analogy to 38 C.F.R. § 4.115b, DC 7528.  See 38 C.F.R. 
§ 4.115b, DC 7528 (2010).  In this case, as discussed above, the 
RO did not follow the procedures outlined in the Note following 
DC 7528 for rating reductions when it reduced the disability 
rating from 100 percent to zero percent effective January 1, 
2005, for the Veteran's service-connected prostate cancer 
residuals.  It is undisputed that the Veteran was not provided 
with the "mandatory" VA examination within 6 months of prostate 
cancer surgery as is required by DC 7528.  Because the Veteran is 
unrepresented, it was imperative that he be scheduled for this  
"mandatory" VA examination.  Id.  Given the foregoing, the 
Board concludes that, on remand, the RO/AMC must follow the 
procedures outlined in 38 C.F.R. § 4.115b, DC 7528, prior to 
reducing the disability rating assigned for the Veteran's 
service-connected prostate cancer residuals.  See also 38 C.F.R. 
§ 3.105(e) (2010).

Because adjudication of the Veteran's rating reduction claim 
likely will affect adjudication of his higher initial rating 
claim for prostate cancer residuals, the Board also finds that 
the Veteran's higher initial rating claim is inextricably 
intertwined with the rating reduction claim.  See Harris v. 
Derwinski, 1 Vet. App. 180. 183 (1991) (holding that two issues 
are inextricably intertwined when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).  Thus, 
adjudication of the Veteran's higher initial rating claim for 
prostate cancer residuals is deferred.

Accordingly, this case is REMANDED for the following action:

1.  Schedule the Veteran for the mandatory VA 
examination required by 38 C.F.R. § 4.115b, 
DC 7528, to determine the current nature and 
severity of his service-connected prostate 
cancer residuals.  See 38 C.F.R. § 4.115b, 
DC 7528 (2010).  A copy of the VA examination 
notice letter sent to the Veteran must be 
included in the claims file.  The examiner(s) 
is asked to identify all current prostate 
cancer residuals experienced by the Veteran.  
The examiner(s) should state whether, and to 
what extent, the Veteran's disability due to 
prostate cancer residuals has improved since 
undergoing a laparoscopic radical 
prostatectomy in June 2004, if possible.  A 
complete rationale must be provided for any 
opinion(s) expressed.

2.  If the results of the mandatory VA 
examination prompt any change in the 
100 percent rating assigned for the Veteran's 
service-connected prostate cancer residuals 
effective January 1, 2005, then the RO/AMC 
must follow the procedures for rating 
reductions outlined in 38 C.F.R. § 3.105(e).  
See 38 C.F.R. § 3.105(e) (2010).  The Veteran 
also should be advised of his right to have a 
pre-determination hearing at the RO, pursuant 
to 38 C.F.R. § 3.105(i).  See 38 C.F.R. 
§ 3.105(i) (2010).  A copy of all notices 
sent to the Veteran regarding the rating 
reduction and any rating decision(s) 
proposing the rating reduction and/or 
implementing the proposed rating reduction, 
must be included in the claims file.

3.  Thereafter, readjudicate the claims on 
appeal.  If the benefits sought on appeal 
remains denied, the Veteran should be 
provided a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


